Citation Nr: 1506358	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hernia in the thighs.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.

4.  Entitlement to service connection for a kidney cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1944 to November 1946.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Roanoke, Virginia RO.  In September 2014, the claims were remanded to afford the Veteran a videoconference Board hearing.  In December 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hernia in the thighs is not shown at any time.

2.  Lung cancer was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.

3.  Bilateral peripheral vascular disease of the lower extremities was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.

4.  Kidney cysts were not manifested during the Veteran's active duty service or for many years thereafter, and they are not shown to be related to his service.

CONCLUSIONS OF LAW

1.  Service connection for bilateral hernia in the thighs is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Service connection for lung cancer is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  Service connection for bilateral peripheral vascular disease of the lower extremities is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Service connection for kidney cyst is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2012 and November 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  The claims on appeal were most recently readjudicated by the AOJ in the February 2014 statement of the case.

The Veteran's pertinent postservice treatment records have been secured.  
The Veteran's service treatment records (STRs) are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a memorandum indicating that the Veteran's STRs are fire-related.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The AOJ arranged for a VA hernias examination in December 2012, which the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims for lung cancer, bilateral peripheral vascular disease in the lower extremities, and kidney cyst, the low threshold of McLendon has not been met as there is no evidence that any of these disabilities manifested during the Veteran's active service or soon thereafter, nor is there anything in the record that indicates that any of these claimed disabilities may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes malignant tumors, which encompass lung cancer.  See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Bilateral hernia in the thighs

The Veteran contends that he has bilateral hernias in the thighs that are related to his active duty service.  

The Veteran's STRs are unavailable with the exception of a September 1946 service separation examination.  On that examination, the Veteran was noted to have undergone an inguinal herniorrhaphy, left, well healed; there was no mention of any hernias in the lower extremities.

Treatment records reflect that the Veteran underwent a right inguinal herniorrhaphy in June 1960.  There was no mention of any hernias in the lower extremities.

On December 2012 VA hernias examination, the Veteran was noted to have been diagnosed with inguinal hernia in 1944 and 1960.  He reported that he developed pain and bulging in the right inguinal area and, upon examination, he was found to have a symptomatic indirect inguinal hernia.  He underwent corrective surgery at a U.S. Army Hospital without complications.  He reported that the developed a recurrent symptomatic inguinal hernia in about 1960 that required a second herniorrhaphy surgery.  He reported that as a result of this condition and surgeries, he had recurrent inguinal pain several times per week.  The examiner found no evidence of recurrence of a hernia; on physical examination, no inguinal, femoral, or ventral hernia was detected on either side.  

At the Board hearing, the Veteran testified that he did not recall receiving any treatment in service for bilateral hernia in the thighs.  He testified that he had a second hernia "many years ago".

The Board notes that the Veteran is service connected for residuals of left inguinal hernia.

All other available VA and private treatment records are silent for a diagnosis of, or treatment for, any hernia disability of the thighs.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., bilateral hernias in the thighs.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any hernias in either thigh.  Significantly, the Veteran has never identified a physician who gave a confirmed diagnosis of a hernia in either thigh or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for bilateral hernias in the thighs.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hernias in the thighs.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Lung cancer

The Veteran contends that he has lung cancer that was caused by service.  As noted, his STRs are unavailable with the exception of a September 1946 service separation examination.  On the service separation examination, the Veteran's lungs were normal; a chest X-ray showed no significant abnormalities.

VA treatment records reflect that the Veteran has a history of lung cancer status post chemo-radiation, 2007 and 2008.  On an October 2007 treatment record, the Veteran reported a 60 year history of smoking 1.5 packs of cigarettes per day.  On December 2008 VA treatment, the Veteran reported that he was finishing his radiation treatment for lung cancer, and he had quit smoking.  

On August 2011 VA treatment, the Veteran reported that he was "still smoking" one pack per day.

A June 2013 chest X-ray showed the left lung to be clear.  There was volume loss in the right upper lobe with diffuse density in the right upper lobe extending to the mediastinum.  There was elevation of the right hilum and shift of the trachea to the right.  The changes would suggest the possibility of old tuberculosis, possible malignancy post-treatment, especially if it included radiation therapy, or post severe pneumonia and/or infection.

At the Board hearing, the Veteran testified that he did not recall receiving any treatment in service for any lung disability.  He testified that he was diagnosed with cancer 7 or 8 years ago, and that his cancer is now in remission after radiation treatment.  He testified that he received private (non-VA) treatment for the cancer, although he could not recall the information necessary to complete an authorization and release for obtaining the records.

Lung cancer, or any chronic lung disability, was not manifested in service, nor does the Veteran contend that it did.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Additionally, although lung cancer, which is a malignant tumor, is considered a chronic disease for VA purposes, the Board finds that the probative evidence does not support a finding of continuity of symptomatology.  The Veteran has not alleged that he experienced lung cancer symptoms in service which continued until the present time. 

Furthermore, there is no competent and credible evidence indicating that his lung cancer manifested to a compensable degree within a year following discharge from service.  Indeed lung cancer was first diagnosed in 2007, more than 60 years after his discharge from active duty.  Therefore, service connection for lung cancer is not warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed lung cancer, or residuals thereof, is or may be related to the Veteran's service.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his lung cancer and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his lung cancer.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between lung cancer and military service to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for lung cancer.  Accordingly, the appeal in the matter must be denied.

Bilateral peripheral vascular disease in the lower extremities

The Veteran contends that he has bilateral peripheral vascular disease in the lower extremities that was incurred in or caused by service.  

As noted, the Veteran's STRs are unavailable with the exception of a September 1946 service separation examination.  On the service separation examination, the Veteran's cardiovascular system was normal.

Treatment records reflect that in July 1994, the Veteran underwent right femoral/popliteal bypass to treat superficial femoral artery occlusion with right leg emboli.

In a May 1996 treatment summary letter, Dr. Smith noted that the Veteran was being treated following a complete thrombosis of his arterial system in his right leg, which was treated surgically with good results.  However, he had a compartment syndrome in his calf, requiring fasciotomy, and he had a resultant problem with dorsiflexion of the foot and difficulty with ambulation.

Treatment records reflect that in January 1997, the Veteran underwent thrombectomy of the femoropopliteal graft and thrombectomy of the posterior tibial artery, with intraoperative angiography and patch angioplasty of the distal femoropopliteal anastomosis.  In May 1997, he underwent a right femoropopliteal bypass with graft; he was noted to have a long history of right femoropopliteal disease, including a bypass in 1994 and two thromboses since that time.

On March 2004 treatment, the impression was peripheral vascular disease with threatened extremity.

An April 2011 CT and angiogram showed significant stenosis in the left common iliac artery and significant iliac disease on the right with poor runoff in the right lower leg.

On August 2011 VA treatment, an interval stent had been placed in the right leg, and it was noted that he had previously had one in the left leg as well.  He was on Coumadin for poor circulation.  

In his February 2012 statement of claim, the Veteran stated that he was assigned to kitchen duty in the Army, and he began having problems with his legs due to standing on the concrete floors.  He stated that he asked to be transferred from kitchen duty to the motor pool, to drive, and this helped to take a lot of pain away from his legs.

On April 2013 VA treatment, the Veteran reported having right leg swelling intermittently that mostly resolved overnight.  He reported having some lower leg pains.  He reported that he underwent right leg surgery to decompress severe swelling that resulted in nerve damage and foot drop, and he was now having ankle pains and some instability walking.  The previous medical history was noted to include peripheral vascular disease of the leg and foot as well as a history of venous thrombosis and embolism with long-term use of anticoagulants.

On June 2013 VA treatment, the Veteran was admitted for treatment of acute left lower extremity deep vein thrombosis.  The Veteran reported that he was doing fine until 4 days earlier, when he started feeling pain in the left leg and thigh with ambulation, and the pain progressively worsened.  Lab results showed hemodynamically significant lower extremity peripheral arterial disease, moderate on both sides.  Ultrasound findings showed extensive deep venous thrombosis throughout the left lower extremity venous structures.  He was noted to have a history of recurrent right lower extremity deep vein thrombosis as well.  He had been on Coumadin on and off for the previous 15 years.

At the Board hearing, the Veteran testified that he did not recall receiving any treatment in service for peripheral vascular disease in the lower extremities.  He testified that in late 1945, his sergeant recruited him to work in the kitchen; after 4 or 5 weeks, his leg began to bother him both during the day and at night.  He testified that he complained and was transferred to the motor pool within three days; his leg pain eased up, but he has been bothered by leg and hip pain ever since, and the pain has traveled to his back.  He testified that he sought treatment with his family doctor but he has mostly just made the best of things.  

With respect to the Veteran's peripheral vascular disease, 38 C.F.R. § 3.303(b) applies only to those chronic conditions specifically listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's peripheral vascular disease is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

There is no competent evidence that a chronic vascular disability of the lower extremities was manifested in service.  The Veteran's separation examination found a normal cardiovascular system, no varicose veins, and a normal musculoskeletal system.  The Veteran was first diagnosed with peripheral vascular disease of the lower extremities in the 1990s, nearly 50 years after his separation from active duty service, which is one factor weighing against service connection.  Based on all the evidence, service connection for such disability on the basis that it became manifest in service and persisted is not warranted. 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his peripheral vascular disease and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current peripheral vascular disease.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between peripheral vascular disease of the bilateral lower extremities and military service to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed vascular disability of the lower extremities is or may be related to the Veteran's service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral peripheral vascular disease of the lower extremities.  Accordingly, the appeal in the matter must be denied.

Kidney cyst

The Veteran contends that he has a kidney cyst that was incurred in or caused by service.  As noted, the Veteran's STRs are unavailable with the exception of a September 1946 service separation examination.  On the service separation examination, the Veteran's genitourinary system was normal.

An April 2011 CT and angiogram showed bilateral renal cysts.

An August 2011 CT scan of the thigh revealed multiple large lobular exophytic cysts seen originating from both kidneys; a hyperdense cyst within the right kidney was unchanged.  A December 2011 abdominal ultrasound showed multiple simple appearing right renal cysts, likely Bosniak I.  VA treatment records include renal cyst in the medical history problem list.

At the Board hearing, the Veteran testified that he did not recall receiving any treatment in service for a kidney cyst.  He testified that a cyst showed up on an X-ray recently, 2 to 4 years earlier.

There is no evidence, nor does the Veteran contend, that a kidney cyst was manifested in service.  His genitourinary system was assessed as normal at service separation.  The Veteran was first diagnosed with kidney cysts in 2011, approximately 65 years after his separation from active duty service.  Based on all the evidence, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed kidney cyst is or may be related to the Veteran's service.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his kidney cyst and his military service.  The Board finds that the Veteran as a lay person is not competent to associate a disability such as a kidney cyst to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of kidney cysts which, as internal growths, are not capable of lay observation.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between a kidney cyst and military service to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his claim are not competent evidence of a nexus.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a kidney cyst.  Accordingly, the appeal in the matter must be denied.



ORDER

Service connection for bilateral hernia in the thighs is denied.

Service connection for lung cancer is denied.

Service connection for bilateral peripheral vascular disease in the lower extremities is denied.

Service connection for kidney cyst is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


